Title: William Temple Franklin to John Paul Jones, 5 November 1780
From: Franklin, William Temple
To: Jones, John Paul


My dear Sir,
Passy 5 Nov. 1780.
My Grandfather who is still obliged to keep his Bed and unable to write, directs me to send you the enclosed Extract of a Letter, he last Night recd from Dr Cooper of Boston.
We desire much to know when you will be able to put again to Sea; That you may have a prosperous Voyage, is the sincere Wish of, Your very affectionate Friend
W. T. Franklin
Honble. Com: Jones. L’Orient
 
Addressed: A Monsieur / Monsieur le Comme Jones /chez M. Gourlade / Negt. / à L’Orient
Notation: Pasy 5 Novemr. 1780. a B Franklin.
